                                           Case 3:21-cv-03045-JD Document 18 Filed 08/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN WHITAKER,                                    Case No. 21-cv-03045-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE MOTION TO DISMISS
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 15
                                  10     AMT TECH, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The motion to dismiss filed by defendant AMT Tech, Inc., Dkt. No. 15, is suitable for

                                  14   decision without oral argument pursuant to Civil L.R. 7-1(b). The hearing set for August 19,

                                  15   2021, is vacated, and the request to dismiss plaintiff Whitaker’s Americans with Disabilities Act

                                  16   (ADA) claim is denied.

                                  17          AMT’s main argument is that Whitaker v. Tesla Motors, Inc., 985 F.3d 1173 (9th Cir.

                                  18   2021), a case brought by the same plaintiff here, bars the ADA claim. In Whitaker, the circuit

                                  19   panel affirmed a dismissal of Whitaker’s claims because the complaint alleged only that Tesla

                                  20   “failed to provide accessible service counters,” without stating whether the counters were too low,

                                  21   too high, or inaccessible for a different reason. Id. at 1177. The panel concluded that, “[w]ithout

                                  22   this sort of factual detail,” Tesla was “left in the dark about how the service counters denied

                                  23   Whitaker from full and equal enjoyment of the premises.” Id.

                                  24          Whitaker’s complaint here, Dkt. No. 1, does not suffer from the same paucity of facts. He

                                  25   alleges that AMT’s restaurant was not accessible due to a “lack of sufficient knee or toe clearance

                                  26   under the outside dining surfaces for wheelchair users.” Dkt. No. 1 ¶ 12. This is enough to put

                                  27   AMT on notice and to state a plausible claim for relief under the ADA.

                                  28          AMT also says that an online pamphlet for small businesses prepared by the Small
                                           Case 3:21-cv-03045-JD Document 18 Filed 08/16/21 Page 2 of 2




                                   1   Business Administration indicates that certain ADA regulations apply only to fixed or built in

                                   2   elements of buildings and structures. See Dkt. No. 15 at 4 and Exs. B, C. AMT suggests that the

                                   3   ADA claim should be dismissed because the complaint did not state whether the table was fixed or

                                   4   not. Dkt. No. 15 at 5.

                                   5          The point is not well taken. To start, the sufficiency of a complaint for Rule 12(b)(6)

                                   6   purposes is determined in the first instance within the four corners of the complaint. See Meek v.

                                   7   SkyWest, Inc., No. 17-CV-01012-JD, 2019 WL 6841367, at *3 (N.D. Cal. Dec. 16, 2019). AMT’s

                                   8   request for judicial notice of the online pamphlet, Dkt. No. 15 at 4, is denied. But even if the

                                   9   Court were to consider the pamphlet, AMT’s reliance on it is misplaced. It is true that the ADA

                                  10   regulations provide specifications for knee and toe clearance for “fixed or built in seating or

                                  11   tables,” 28 C.F.R. 36.406(b); 36 C.F.R., Part 1191, Appendix D, § 226.1. However, the better

                                  12   reading of this provision is that fixed or built in elements (like a counter or booth) must comply
Northern District of California
 United States District Court




                                  13   with those specifications, not that the ADA in general applies only to fixed or built in architectural

                                  14   elements, as AMT would have it. The regulations do not vitiate the broader duty imposed on

                                  15   public accommodations to “take reasonable steps to provide disabled guests with a like

                                  16   experience.” Baughman v. Walt Disney World Co., 685 F.3d 1131, 1135 (9th Cir. 2012); see also

                                  17   Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1085 (9th Cir. 2004).

                                  18          The parties are directed to file by September 7, 2021 a joint proposed case scheduling

                                  19   order for the Court to consider

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 16, 2021

                                  22

                                  23
                                                                                                     JAMES DONATO
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
